DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant’s amendment received on 1/8/2021 (“Amendment”). 
US publication of the instant application, US 20190251532 A1, will be referred to as “Specification” hereinafter.

Claim Status
Claims 1, 4, 9, 12, 16, and 19 have been amended.
Claim 8 has been canceled.
Claims 1-7 and 9-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry 
In the instant case, claims 1-7 (group I) are directed to a processor based system, claims 9-15 (group II) are directed to a machine readable medium, while claims 16-20 (group II) are directed to a method (i.e. process). Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 16 recites: 
16. A method comprising: 
receiving a license acquire transaction request from a customer node, the license acquire transaction request including a customer node system address; 
validating the license acquire transaction, the validating including authenticating the customer node; 
generating a transaction ledger block corresponding to the license acquire transaction, the transaction ledger block including a block identifier and a license identifier; 
assigning a transaction identifier for the transaction ledger block by accessing one or more hashes included in previous transaction ledger blocks to perform a proof of work, the proof of work including generating a hash that includes contents from the transaction ledger and also a hash of a previous transaction ledger block; and 
providing the generated transaction ledger block to the customer node.
(Emphasis added on the additional element(s))

Step 2A 1
Here, the claim describes a process of receiving a request for license from a customer wherein the request includes customer node system address, e.g. customer information, authenticating the customer, generating a transaction ledger block, e.g. a record, corresponding to the license request, assigning a transaction identifier by accessing one or more hashes included in previous transaction ledger blocks, and providing the generated record corresponding to the license request to the customer. The process is similar to an entity that receives a license request from a customer, records the license request transaction in a ledger including relevant information, and providing the record to the customer. As such, the claim is directed to a certain methods of organizing human activities, e.g. commercial or legal interactions and/or managing personal behavior or relationship or interaction between entities (consumer and license provider). 
The claim further describes of the information included in the record including assigning of transaction identifier to the record by accessing one or more hashes in the previous records. This, however, is an abstract idea as the concept merely describes record keeping, e.g. assignment of data in the record and arrangement of data in the data record. For these reasons, claim 16 recites an abstract idea.
The examiner submits that other independent claims, e.g. claims 1 and 9, recite significantly similar subject matter as claims 1 and 9 are directed to a system and a non-transitory machine readable medium having stored thereon machine-readable instructions for performing the operations of claim 16 respectively. As such, claim 1 and 9 also recite abstract idea. 

Step 2A 2

Even when reading blockchain technology in the claim, e.g. transaction ledger blocks and proof of work using hashes, the elements are recited at a high-level generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technology.

Step 2B
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the system and/or its components, customer node, and/or the non-transitory machine-readable medium having machine-readable instructions. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Even when reading blockchain technology in the claim, e.g. transaction ledger blocks and proof of work using hashes, the elements are recited at a high-level generality such that it amounts to no more than generally linking the use of the judicial exception to a particular technology. There is no indication that the claim as a whole improves the blockchain technology but merely applies the abstract idea on blockchain. 

The other dependent claims, claims 2-7, 10-15, and 17-20 further describe the abstract idea of licensing concept, e.g. transferring/updating/canceling/reissuing rights, description of intended use of the license identifier, and contents of the request/record(s). Hence they too further describe the abstract idea, do not recite additional element(s) that integrates the abstract idea into a practical application, and do not include an inventive concept.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,509,891 (“Solow”) in view of US Patent Publication No. 2017/0116693 (“Rae”) and in further view of “Mastering Bitcoin” (“Antonopoulos”).
Per claims 1, 9, and 16, Solow fairly discloses a system (see Fig. 1) comprising:
a non-transitory memory/a non- transitory machine-readable medium having stored thereon machine-readable instructions executable (see Fig. 3; col. 6/line 61-col. 8/line 52, processor, dedicated hardware logic circuits, RAM, ROM, EPROM, EEPROM, ROM, storage drive, etc. blockchain server will typically be similar to client device 300); and 
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the one or more processors to perform operations (see Fig. 3; col. 6/line 61-col. 8/line 52, processor, dedicated hardware logic circuits, RAM, ROM, EPROM, EEPROM, ROM, storage drive, etc. blockchain server will typically be similar to client device 300) comprising:
receiving a license acquire transaction request from a customer node (see col. 3, lines 19-29, a request for the DRM license; col. 4, lines 6-11, one or both of the DRM clients of the first and second client devices notify the DRM server or the first blockchain server that the license is to be transferred; col. 10, lines 54-56, instruction is received); 
generating a transaction ledger block corresponding to the license acquire transaction (see col. 3, lines 24-29, adds a record in its blockchain that ownership or a usage right (such as the DRM license 210) has been granted by the service provider; col. 4, lines 14-19, records in its blockchain that the DRM license has been granted to the second client device; col. 10. lines 60-67, block is generated that includes a block ID and license information for said DRM), the transaction ledger block including a block identifier and a license identifier;
providing the generated transaction ledger block to the customer node (see col. 1, lines 19-38, when changes are made to the first blockchain ledger, other copies of the blockchain ledger, located on other blockchain servers, are also updated to reflect the change; col. 2, lines 59-63, the blockchain servers may be disposed in one of the client devices; col. 3, lines 29-32, the synchronization of blockchain with other blockchain servers when blockchain is updated, the other blockchain servers including client; col. 4, lines 14-19, synchronizes its blockchain with other blockchain servers).

Solow does not specifically teach wherein the license acquire transaction request includes a customer node system address and validating the license acquire transaction request, the validating including authenticating the customer node. 
¶0070, license transaction includes a public key associated with a platform to enable authentication). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the request any known authentication information, e.g. address of the customer node system (public key), so that the system would be able to authenticate the requestor (customer node system) thereby enhancing overall security of the system.

While Solow teaches a technique of recording by creating a block that includes license information, Solow does not specifically teach that the license information includes a license identifier.
Rae, however, teaches recording of license transaction containing license identifier (see ¶0066; license identifier; ¶0069; ¶0072; ¶0073). 
Hence, it would have been obvious to one of ordinary skill in the art to include any known license information, including license identifier as taught by Rae, as license information included in the block as disclosed in Solow (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).
While the combination of Solow and Rae discloses general blockchain technology and that blocks typically contain a timestamp and a link (hash) to a previous block (see Solow: col. 1, lines 19-22 and Rae: Fig. 4; ¶0063), the combination of Solow and Rae does not specifically teach assigning a transaction identifier for the transaction ledger block by accessing one or more hashes included in previous transaction ledger blocks to perform a proof of work, the proof of work including generating a hash that includes contents from the transaction ledger and also a hash of a previous transaction ledger block. 

Hence, as the combination of Solow and Rae is generally directed to creating of a block to be recorded in blockchain with information relating to licensing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize any known technique in generating of the block, including technique of assigning a transaction identifier for the transaction ledger block by accessing one or more hashes included in previous transaction ledger block as taught by Antonopoulos, as a technique of block generation technique in combined Solow and Rae (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
The applicant is reminded that the expression “to perform a proof of work, the of work including generating a hash that includes contents from the transaction ledger and also a hash of a previous transaction ledger block” does not move to further distinguish over prior art as the expression describes intended use of the one or more hashes.
 
As per claims 2, 10, and 17, the combination of Solow, Rae, and Antonopoulos further teaches wherein the operation further comprise: receiving a system update request from the customer node, the system update request including the customer node system address; determining a license status corresponding to the customer node system address; and approving the system update request, in response to determining that the license status is current (see Rae: ¶0066, license issuance transaction contains the licensee’s public key to enable ownership; ¶0069, license transfer transaction contains a license identifier of the associated license and an identification of the buyer; ¶0070, platform license transaction includes an identification of the platform, license terms, a public key associated with a platform to enable authentication; ¶0073, used to track the number of individual platforms that have accessed the content and a comparison can be made to a platform count restriction in a license to determine if the number of platforms that have been give access has reached a limit)(Solow: col. 4, lines 6-20, checking legitimacy of the license and recording based on the confirmation; col. 10, lines 54-56).

As per claims 3, 11, and 18, the combination of Solow, Rae, and Antonopoulos further teaches receiving a license transfer request from the customer node, the license transfer request a transfer node identifier; generating a license transfer transaction ledger block corresponding to the license transfer transaction, the license transfer transaction ledger block including the transfer node identifier and the license information; and providing the generated license transfer transaction ledger block to the customer node and a transfer node corresponding to the transfer node identifier (see Solow: col. 4, lines 6-20, one or both of the DRM clients of the first and second client devices notify the DRM server or the first blockchain server that the license is to be transferred to the second client device; col. 10, lines 54-59, instruction is received from a first client to transfer a DRM license to an encrypted content to a second DRM client; col. 10, lines 60-67, block including user ID of a user of the second DRM client and DRM license information; col. 1, lines 19-38, when changes are made to the first blockchain ledger, 
Solow does not specifically teach that the license transfer request includes a customer node system address. However, the examiner submits that the description of what the request includes represents non-functional descriptive material that does not move to distinguish over prior art. Furthermore, as Rae discloses that transaction includes a public key associated with a platform to enable authentication (see ¶0070), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the request any known authentication information, e.g. address of the customer node system (public key), so that the system would be able to authenticate the requestor (customer node system) thereby enhancing overall security of the system. 
While Solow teaches that the block includes license information, Solow does not specifically teach that the block includes license identifier. However, the examiner submits that the description of what the block includes represents non-functional descriptive material that does not move to distinguish over prior art. Furthermore, as Rae teaches license identifier (see Fig. 5), it would have been obvious to one of ordinary skill in the art to include any known license information, including license identifier, as license information included in the block as disclosed in Solow (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

As per claims 4, 12, and 19, the combination of Solow, Rae, and Antonopoulos further teaches receiving a license block request from the customer node, the license block request; blocking the transaction ledger block corresponding to the block identifier from receiving updates; generating a new 
Solow does not specifically teach that license block request includes the block identifier. However, the examiner submits that the description of what the request includes represents non-functional descriptive material that does not move to distinguish over prior art. However, as Solow does teach block identifier as described above, it would have been within the realm of obviousness to include any known information of the license information including the block identifier to the processing server.
Solow does not specifically teach that the generated new block includes customer node system address and the license identifier. However, the description of what the block includes represents non-functional descriptive material that does not move to distinguish over prior art. Furthermore, as Solow teaches storing in a block pertinent user information and license information as described above and Rae teaches license identifier and customer node system address (e.g. public key associated with a platform), it would have been obvious to one of ordinary skill in the art to substitute any known licensing information, e.g. license identifier, and any known customer information, e.g. customer node system address, as licensing information and user/customer information as disclosed in Solow (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

As per claims 5, 13, and 20 the combination of Solow, Rae, and Antonopoulos further teaches wherein a license corresponding to the license identifier unlocks at least one relevant subscription for use by the customer node (see Solow: col. 2, lines 15-27, providing access to its subscribers to various type of content; col. 3, lines 5-10, DRM license which enables the consumption of the content item)(Rae: ¶0066; ¶0067, content key to decrypt the content). Furthermore, the description of license does not move to distinguish over prior art as the expression merely describes the intended use of the license and license identifier. 

As per claims 6 and 14, the combination of Solow, Rae, and Antonopoulos further teaches wherein the generated transaction ledger the transaction identifier, the customer node system address, and a license term identifier (see Solow: col. 3, lines 35-45, Device ID, terms of use or ownership; col. 10, lines 40-56)(Rae: Fig. 5, rights, restrictions, transaction ID; ¶0066, transaction contains the licensee’s public key). 
In regards to description of non-functional descriptive material, e.g. the generated transaction ledger block further includes …, the description of data does not move to further distinguish over prior art as the descriptions are not functionally involved in the recited steps nor do they alter the recited structural elements. Furthermore, as the transaction identifier, the customer node system address, and a license term identifier are known data in ledgering and licensing and since the combination of Solow, Rae, and Antonopoulos is directed to ledgering rights transaction and/or blockchain, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .  

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Solow”, “Rae”, and “Antonopoulos” as applied to claims 6 and 14 above, and further in view of US Patent Publication No. 20160295379 ("Jakatdar").
Per claims 7 and 15, while Solow discloses wherein the generated transaction ledger block includes information including licensing information (see col./line 1/66-2/5), the combination of Solow, Rae, and Antonopoulos does not specifically teach that the block includes an promotion code and that the promotion code extends the license term identifier. 
Jakatdar, however, discloses DRM information that includes promotional code for unlocking a subscription to certain types of content (see ¶0107). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant application to include the technique of including promotional code with license information as taught by Jakardar to the combination of Solow, Rae, and Antonopoulos  as the combination generally improves the invention for attracting customers by providing incentives to user(s).
The combination of Solow, Rae, and Antonopoulos does not specifically teach that the promotional code is encrypted. 
However, as Solow generally teaches protecting item using encryption (see col. 1, line 67, encrypted content; col. 10, line 8), it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to encrypt any information, including the promotional code, as the combination generally improves the overall security of the invention by protecting data.
 	In regards to description of non-functional descriptive material, e.g. the generated transaction ledger block further includes an encrypted promotion code, the description of data does not move to 

Response to Argument(s)/Amendment(s)
101 Rejection
The applicant asserts that the claimed invention provides a specific advantages that improve the performance of a computer, e.g. that since the claimed invention uses a block ledger it allows for the decentralization of license management. In particular, the invention “reduces management overhead and upkeep costs by obviating the need for centralized servers. Thus, processing and storage resource costs are reduced, yielding efficiency improvements to the computing system providing the license and subscription management system” and “[m]oreover, the license and subscription management system is improved because it does not have a single point of failure, and is therefore less susceptible to failure and more resilient to errors that may occur to any particular nodes in the network” (see pages 8 and 9).
In response, the examiner submits that the claim itself does not reflect the alleged improvement in technology. For example, the instant claim merely describes one or more hardware processors for performing the operations comprising receiving a license acquire transaction request from a customer node, authenticating the customer node, generating a transaction ledger block corresponding to the license acquire transaction, assigning an identifier for the ledger block by accessing one or more hashes included in previous transaction ledger block, and providing the generated transaction ledger block to the customer node. There is no indication that the claimed invention provides improvement obviating the need for centralized servers as the claim continues to recites a centralized servers, e.g. one or more processors that receive the request from the customer. Furthermore, even if the blockchain technology 
112 Rejection
The 112 rejections are hereby withdrawn.
103 Rejections
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant asserts that nowhere do the cited portions of Solow or Rae appear to teach or suggest “providing the generated transaction ledger block to the customer node”. The examiner respectfully disagree as Solow teaches that the client can be a blockchain node and that Solow further teaches that the copy of blockchain is distributed to nodes on the blockchain. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170116693 discloses decentralized commerce and rights management in the rights ledger is stored, modified and maintained on several independent nodes and trust is established by rules on the format on the ledger rather than the source and origin of the information.
US 20180374173 discloses a digital content copyright management method in which copyright processing utilizes the blockchain.
US Patent No. 10,509,891 discloses a transferring of DRM license utilizing blocks recorded in a blockchain to include the content item ID, one of a Device ID of a device including the second DRM client, DRM license information, and decryption key.
US Patent No. 5,892,900 discloses a virtual distributed environment involved in distribution and protection of digital content and various cryptographic techniques.
The Blockchain-based Digital Content Distribution System discloses peer-to-peer authentication system and utilizes decentralized blockchain in rights management and content distribution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/STEVEN S KIM/Primary Examiner, Art Unit 3685